DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-29 are currently pending and under examination herein.
Claims 1-29 are rejected.

Response to Amendment
The amendment filed on 21 January 2022 has been entered. 
Amendment of claims 1, 5, 7, 11, 13, 17, 18, 22, 24 and 28 is acknowledged.  
The objection to claims 18 is withdrawn in view of Applicant's amendments.
The rejection of claims 1-6 under 35 USC § 112(a) is withdrawn due to the statement of availability of the biological deposit filed 21 January 2022.
The rejection of claims 1-29 under 35 USC § 112(b) is withdrawn in view of Applicant's claim amendments.
The provisional nonstatutory double patenting rejection of claims 1-2, 4-8, 10-14, 16-19, 21-25 and 27-29 over claims 1, 2 and 4 of copending Application No. 17/354,208 in view of Labellarte 2015 (Labellarte, G. et al. Tolerance and Efficacy of a Probiotic Supplement Delivered in Capsule Form, 2015, The FASEB Journal, 29(1), Abstract Number 924.33) and Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760) is withdrawn due to the Terminal Disclaimer filed 21 January 2022.

Priority
laims 1, 5, 7, 11, 13, 17, 22, 24, 28, and those claims dependent therefrom recite the concept of "subspecies inaquosorum", which is not supported in either 62/562,859 or 16/141,569. For the purposes of examination, these claims will not receive the priority claimed. Therefore, claims 1-29 receive the claimed priority date of 21 June 2021.

Specification
The use of the term DEI 11®, which is a trade name or a mark used in commerce, has been noted in this application (¶ 67).  The term should be accompanied by the generic terminology (Bacillus subtilis subspecies inaquosorum).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11-12, 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2015 (Labellarte, G. et al. Tolerance and Efficacy of a Probiotic Supplement Delivered in Capsule Form, 2015, The FASEB Journal, 29(1), Abstract Number 924.33; previously cited) in view of Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) and National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited). This rejection is reiterated from the previous Office action.

Regarding claim 1, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic (approximately 1.9 x 109 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
	Labellarte 2015 teaches alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale.  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation. 
Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 1 or 2 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 2015's probiotic with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have been motivated to apply Labellarte 2015's method to individuals that have bowel movements measuring 1 or 2 on the Bristol Stool Scale, because Labellarte 2014 discloses type 1 or 2 represents hard to pass stools or constipation and Labellarte 2015's method of probiotic supplementation can alleviate constipation. One would reasonably have expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale to decrease since Labellarte 2015 teaches probiotics can be used to alleviate constipation (Labellarte 2015 Abstract line 1-2: Probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters). 
claim 2, Labellarte 2015 does not teach administering for at least 30 days. 
Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 1. 
Regarding claim 5, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 6, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale decreases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is 
Regarding claim 7, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic (approximately 1.9 x 109 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
	Labellarte 2015 teaches alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 6 or 7 on the Bristol Stool Scale. Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 6 or 7 represents liquid stool or diarrhea. 
Labellarte 2015 does not teach Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health. DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 6 or 7 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 
Regarding claim 8, Labellarte 2015 does not teach administering for at least 30 days. Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 7. Regarding claim 11, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum in the method taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider by routine experimentation. 
Regarding claim 12, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 6 or 7 on the Bristol Stool Scale decreases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because regular consumption can promote regularity of bowel movements (Labellarte 2015 Abstract, Lines 14-16: Daily consumption of B. subtilis was well tolerated and may be effective as a supplement for those with glucose intolerance and diabetes, and promote regularity of bowel movements). 
Regarding claim 24, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic 9 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
Labellarte 2015 teaches promoting a healthy microbiome and alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale.	 Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation and type 6 or 7 represents liquid stool or diarrhea. 
Labellarte 2015 does not teach Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 2015's probiotic with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut. DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have been motivated to apply Labellarte 2015's method to individuals that have bowel movements measuring 1 or 2 or 6 
Regarding claim 25, Labellarte 2015 does not teach administering for at least 30 days. Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 24.
Regarding claim 28, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum in the method taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider by routine experimentation. 
Regarding claim 29, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale increases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because regular consumption can promote regularity of bowel movements (Labellarte 2015 Abstract, Lines 14-16: Daily consumption of B. subtilis was well tolerated and may be effective as a supplement for those with glucose intolerance and diabetes, and promote regularity of bowel movements).

Claims 13-14, 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) in view of National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited). This rejection is reiterated from the previous Office action.

Regarding claim 13, Labellarte 2014 teaches that Probiotic supplements have shown benefit in increasing frequency and efficiency of bowel movements and some strains have shown to reduce serum glucose levels. Bacillus subtilis is used in fermentation of some foods for probiotic effects and may be useful in concentrated supplement form (Labellarte 2014 Pg. iii, Abstract) and that probiotics have also exhibited protective properties by producing inhibitory substances, competitive inhibition of pathogenic bacteria, degrading toxin receptors, and stimulating the immune system (Labellarte 2014 Pg. 1, ¶ 2, line 8- Pg. 2, line 1).  The disclosed probiotic supplement study was performed in a randomized double-blind, placebo-controlled design with daily probiotic or placebo capsule intake by subjects for an average of 20 days (range of 15-23 days) (Labellarte 2014 Pg. 3, ¶ 1, lines 4-6).  The probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation and type 6 or 7 represents liquid stool or diarrhea.
Labellarte 2014 does not explicitly teach the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale does not increase, but this limitation is rendered obvious over Labellarte 2014's teaching that probiotic supplementation can alleviate diarrhea (type 6 or 7) and constipation (type 1 or 2) (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6).
Labellarte 2014 does not teach Bacillus subtilis subspecies inaquosorum. Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2014's method of maintaining gastrointestinal irregularity by substituting the probiotic supplement with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out 
Regarding claim 14, Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
Regarding claim 17, Labellarte 2014 teaches the probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 18, Labellarte 2014 does not teach explicitly teach the frequency of the individuals 24-hour periods of bowel movements measuring from 3 to 5 on the Bristol Stool Scale increases.  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and types 3 to 5 represent normal stool. 

Regarding claim 19, Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
Regarding claim 22, Labellarte 2014 teaches the probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 23, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale increases.
Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because probiotic supplementation can provide relief for diarrhea and constipation (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6: Probiotic supplementation has shown positive results for relief of various ailments such as: antibiotic associated diarrhea, constipation; lines 8-9: Probiotics have also exhibited protective properties). 

Claims 3-4, 9-10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2015 (Labellarte, G. et al. Tolerance and Efficacy of a Probiotic Supplement Delivered in Capsule Form, 2015, The FASEB Journal, 29(1), Abstract Number 924.33; previously cited) in view of Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) and National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited) as applied to claims 1, 7 and 24 above, and further in view of Faure (US20130344045A1; previously cited). This rejection is reiterated from the previous Office action.

	Regarding claims 3-4, 9-10 and 26-27, Labellarte 2015 does not teach the administering step is performed for at least 60 or 90 days.
	Faure teaches a nutritional composition that is suitable to reduce the impact of stress on intestinal symptoms and/or conditions.  The composition comprises one or more selected from a probiotic microorganism (Faure Abstract, lines 1-4) and suitable microorganisms include Bacillus subtilis (Faure, ¶ 102, lines 3-4).  The composition is in particular suitable to alleviate abdominal discomfort, abdominal pain, abdominal cramps, and bowel movement disturbances (Faure Abstract, lines 9-11).  Preferably, the composition of the invention is administered over more than one day, preferably for 2, 3, 4, 5, 6, 7, or more days, preferably for 1 week or longer, 2, 3, 4, 5, or 6 weeks or longer, preferably 1 month, 2, 3, 4, 5 months or longer (Faure ¶ 246, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treatment to increase the duration of administration of Bacillus subtilis subspecies inaquosorum to 60 days or 90 days, because Faure suggests that the composition may be consumed over longer time periods to extend the beneficial effects (Faure ¶ 246, lines 5-9: The composition of the invention does preferably not have any adverse or side effect on the normal, average consumer, and may thus be consumed over longer time periods, for example for months or years, thereby exerting its beneficial effects). There would have been a reasonable expectation of success, because Labellarte 2015 and Faure both disclose probiotic supplementation comprising Bacillus subtilis to improve bowel movement irregularity/disturbances.

Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) in view of National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited) as applied to claim 13 above, and further in view of Faure (US20130344045A1; previously cited). This rejection is reiterated from the previous Office action.

claims 15-16, Labellarte 2014 does not teach the administering step is performed for at least 60 or 90 days.
Faure teaches a nutritional composition that is suitable to reduce the impact of stress on intestinal symptoms and/or conditions.  The composition comprises one or more selected from a probiotic microorganism (Faure Abstract, lines 1-4) and suitable microorganisms include Bacillus subtilis (Faure, ¶ 102, lines 3-4).  The composition is in particular suitable to alleviate abdominal discomfort, abdominal pain, abdominal cramps, and bowel movement disturbances (Faure Abstract, lines 9-11).  Preferably, the composition of the invention is administered over more than one day, preferably for 2, 3, 4, 5, 6, 7, or more days, preferably for 1 week or longer, 2, 3, 4, 5, or 6 weeks or longer, preferably 1 month, 2, 3, 4, 5 months or longer (Faure ¶ 246, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2014's method of treatment to increase the duration of administration of Bacillus subtilis subspecies inaquosorum to 60 days or 90 days, because Faure suggests that the composition may be consumed over longer time periods to extend the beneficial effects (Faure ¶ 246, lines 5-9: The composition of the invention does preferably not have any adverse or side effect on the normal, average consumer, and may thus be consumed over longer time periods, for example for months or years, thereby exerting its beneficial effects). There would have been a reasonable expectation of success, because Labellarte 2014 and Faure both disclose probiotic supplementation comprising Bacillus subtilis to improve bowel movement irregularity/disturbances.


Response to Arguments
In the arguments filed 21 January 2022, Applicant indicated the specification was amended to correct each instance of the term "DE111" to include the registered trademark 
 
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive.  Applicant traverses the 103 rejection of claims 1-2, 5-8, 11-12, 24-25 and 28-29 over Labellarte 2015 in view of Labellarte 2014 and Natural Products Insider 2014 by stating Labellarte 2015 does not teach the claimed strain and Natural Products Insider 2014 cannot cure the deficiencies since there is no teaching or suggestion of treating, maintaining or restoring GI irregularity. The statement that DE111 supports the normal proliferation of beneficial bacteria and crowds out other bacteria in the gut does not teach the claimed method with the specific dose range or specific time of administration (Arguments Pg. 15, last paragraph). Applicant also argues that Natural Products Insider is not a scientific or academic reference that would teach, or motivate one of ordinary skill to arrive at the claimed invention with a reasonable expectation of success (Arguments Pg. 15, last paragraph, Pg. 16, ¶ 3, ¶ 4).
In response to these arguments, Labellarte 2015 and Labellarte 2014 disclose the dose range and time of administration. The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. As stated in the rejection above, one of ordinary skill would have further been motivated to substitute the strain, because Natural Products Insider discloses DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Pg. 2, ¶ 2). Regarding Applicant's argument that Natural Products Insider is not a scientific or academic reference, Natural Products Insider qualifies as a printed publication and available to the public (MPEP 2152). As it was publicly available before the effective filing date of the claimed invention, one of ordinary skill would have been motivated to apply the teachings to arrive at the claimed invention with a reasonable expectation of success. 

Applicant argues the rejection of claims 13-14, 17-19 and 22-23 over Labellarte 2014 in view of Natural Products Insider (Arguments Pg. 16, ¶ 2-3) by stating Labellarte 2014 does not teach the claimed strain and the lack of increase of frequency cannot be determined since each probiotic strain is distinct, having unique properties and a skilled person would not find sufficient guidance to determine an effective dosage or time of administration without having performed the testing in the instant specification. Applicant further argues Natural Products Insider 2014 cannot cure the deficiencies since there is no teaching or suggestion of treating, maintaining or restoring GI irregularity. 
Regarding these arguments, Labellarte 2014 discloses and is obvious over the recited dose range and times of administration. The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2014's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as supporting immune health and normal proliferation of beneficial bacteria by crowding out other bacteria in the gut/competitive inhibition of pathogenic bacteria. As stated in the rejection above, one of ordinary skill would have further been motivated to substitute the strain, because Natural Products Insider discloses DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Pg. 2, ¶ 2).
 
Applicant traverses the rejection of claims 3-4, 9-10 and 26-27 over Labellarte 2015 in view of Labellarte 2014, Natural Products Insider and in further view of Faure and the rejection of claims 15-16 and 20-21 over Labellarte 2014 in view of Natural Products Insider and in further view of Faure (Arguments Pg. 16, ¶ 4- Pg. 17, ¶ 1) by arguing Natural Products Insider cannot cure the deficiencies since there is no teaching or suggestion of treating, maintaining or restoring GI irregularity as above. This argument is not persuasive for the same reasons discussed above regarding the rejection of claims 1, 7 and 24 over Labellarte 2015 in view of 
Applicant asserts Faure does not describe the unique subspecies and a skilled person would not be able to select the claimed composition for use in a method over 60-90 days (Arguments Pg. 16, ¶ 4- Pg. 17, ¶ 1). Faure is relied upon to disclose administration of a probiotic composition over 60 or 90 days. Faure teaches such probiotic composition reduces intestinal symptoms, such as bowel movement disturbances and a longer administration can extend the probiotic's beneficial effects (Faure ¶ 246). As described in the rejections above, one of ordinary skill would have been motivated to modify the method of treating/maintaining/restoring gastrointestinal irregularity with DE111 Bacillus subtillus with Faure's administration period to extend the beneficial effects. Despite Faure not describing the subspecies inaquosorum, one of ordinary skill would have had a reasonable expectation of success in applying similar administration conditions, because Labellarte 2015, Labellarte 2014, Natural Products Insider, and Faure all describe compositions comprising Bacillus subtillus for promotion of gut health. Therefore, these rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631